                   Case 1:19-mc-00544-AT Document 31 Filed 12/20/19 Page 1 of 1



                                         450 LEXINGTON AVENUE                              MENLO PARK
                                          NEW YORK, NY 10017                           W A S H IN G T O N , D.C.
                                                 212 450 4000                               SÃO PAULO
                                               FAX 212 701 5800                                LONDON
                                                                                                PARIS
                                                                                               MADRID
                                                                                                TOKYO
A R T H U R J. B U R K E                                                                       BEIJING
   212 450 4352
                                                                                            HONG KONG




                                                              December 20, 2019

        Via ECF

        The Honorable Analisa Torres
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl Street
        New York, NY 10007-1312

        Re:          United States v. Paramount Pictures Inc., No. 19-mc-00544 (AT)

        Dear Judge Torres:

                Pursuant to the Court’s order of December 10, 2019 (Dkt. No. 19), I write on
        behalf of defendant Universal Studios, Inc. (erroneously named as “Universal Studios”)
        (“Universal”) concerning the Motion of the United States to Terminate Antitrust
        Judgments, dated November 22, 2019 (Dkt. No. 1). Universal supports Plaintiff’s motion
        to terminate the antitrust judgments in this matter.

                                                       Respectfully Submitted,

                                                       DAVIS POLK & WARDWELL LLP

                                                       By:    /s/ Arthur J. Burke
                                                              Arthur J. Burke
                                                              Sheila R. Adams
                                                              450 Lexington Avenue
                                                              New York, NY 10017
                                                              Tel.: (212) 450-4000
                                                              arthur.burke@davispolk.com
                                                              sheila.adams@davispolk.com

                                                              Counsel for Defendant Universal
                                                              Studios, Inc.
